Appellee brought her suit against appellant by complaint consisting of two counts for detinue and conversion of a cow, and at the time of filing her summons and complaint demanded a jury trial.
But two assignments of error are made. The first is based upon the ruling of the court upon the admission of evidence, wherein defendant propounded to plaintiff on cross-examination the following question: "Don't you know your husband sold some of that guano to somebody else?" In this instance the court ruled correctly in sustaining plaintiff's objection to this question; its pertinency is not apparent under the issues involved.
This case, as we see it, involved a question of fact only for the jury to determine, and, under the evidence, we regard the verdict to be warranted by the evidence. To hold that the court erred in overruling defendant's motion for a new trial, as insisted by assignment of error 2, would necessitate the substitution of this court for the jury. To this insistence we cannot accord.
No reversible error appearing, the judgment appealed from is affirmed.
Affirmed.